Exhibit 10.9


EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is made and entered into
effective as of the 15th day of September, 2017 (the “Effective Date”), by and
between Pluralsight, LLC (the “Company”) and Nate Walkingshaw (“Executive”).
RECITALS
Employee desires to be or is currently employed by the Company as an at-will
employee. The Company desires to employ or continue employing Executive and
Executive desires to be employed or continue to be employed by the Company on
the terms and conditions set forth herein.
This Agreement, together with the Confidentiality, Intellectual Property
Assignment and Non-Solicitation Agreement (the “Confidentiality Agreement”)
executed by Executive concurrently herewith and the terms of which are
incorporated herein by this reference, shall govern the terms and conditions of
employment between the Executive and the Company. As of the Effective Date, this
Agreement and the Confidentiality Agreement shall supersede and negate all
previous agreements between the Company and Executive except as expressly set
forth herein.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing, and in consideration of the
mutual covenants and agreements set forth in this Agreement, the Company and
Executive hereby mutually covenant and agree as set forth below.
1.    Employment. The Company hereby agrees to employ Executive in the position
of Chief Experience Officer, and Executive hereby accepts employment with the
Company, upon the terms and conditions set forth herein.
2.    Term. Executive shall be employed by the Company from the Effective Date
until Executive’s employment with the Company is terminated in accordance with
Section 7 below (the “Term”).
3.    Duties.
3.1    General Duties. Executive will have and perform those duties and
responsibilities which are appropriate and customary to the position held by
Executive and assigned or delegated to Executive from time to time by the
Company’s CEO (the “CEO”). The CEO may, in his or her sole discretion, alter,
modify, or change Executive’s duties, offices, positions, responsibilities and
obligations set forth in this Agreement at any time.
3.2    Performance. To the best of Executive’s ability and experience, Executive
will at all times loyally and conscientiously perform all duties, and discharge
all responsibilities and obligations, required of and from Executive pursuant to
the terms hereof and to the reasonable satisfaction of the Company. During the
Term of this Agreement, Executive will be a



--------------------------------------------------------------------------------



full-time employee of the Company and will devote substantially all of his or
her business time, energy, skill, and attention to the business of the Company,
and the Company will be entitled to all of the benefits and profits arising from
or incident to all such work, services, and advice of Executive rendered to the
Company. Executive shall faithfully adhere to, and execute, and fulfill all
lawful policies established from time to time by the Company as well as all
applicable federal, state, and local laws and regulations relating to the
business of the Company and its associated operations.
3.3    Undivided Attention. During the Term, Executive agrees not to perform
services for any other person, business, or entity unrelated to the Company,
whether as an employee, independent contractor, or otherwise without the prior
written consent of the CEO; it being understood that the CEO’s consent is likely
to be granted where the services are in the nature of engaging in non-profit
charitable/ civic activities or serving as an advisor or director to companies
that do not compete with the business of the Company, provided that such
pursuits or activities do not materially interfere with the services required to
be rendered to the Company hereunder; provided, however, that nothing in this
Agreement shall prohibit Executive’s pursuit of personal investment
opportunities, provided that such pursuit does not interfere with the services
required to be rendered to the Company hereunder, is consistent with the
Company’s policies regarding conflicts of interest, including without limitation
Section 8 hereof, and does not in any way violate or infringe the covenants set
forth in this Agreement or the Confidentiality Agreement.
4.    Compensation and Related Matters.
4.1    Base Salary. In consideration for services rendered to the Company as
provided herein, beginning January 1, 2018, the Company will pay to Executive a
base salary at a rate of $330,000.00 per annum, payable in accordance with the
Company’s standard payroll practices in effect from time to time (the “Base
Salary”). The Base Salary may be increased or decreased from time to time in
accordance with normal business practices of the Company.
4.2    Bonus. During the term of this Agreement, Executive shall be eligible to
participate in any annual bonus plan made available by the Company to its
employees generally, which plan may be modified, amended or terminated at any
time, in the Company’s discretion. Individual goals and performance assessment,
and discretionary bonus payments, if any, will be determined by the Company’s
CEO or Board of Directors (the “Board”). If Executive’s employment with the
Company terminates for any reason, Executive shall not be entitled to any
portion of the bonus applicable to the year in which Executive was terminated or
for any calendar year thereafter.
4.3    Expenses. Executive will be entitled to receive prompt reimbursement for
all reasonable expenses incurred by Executive in performing services hereunder,
including expenses of travel while away from home on business in the service of
the Company, provided that all expenses are incurred, documented, and accounted
for in accordance with the policies and procedures as are established from time
to time by the Company.



--------------------------------------------------------------------------------



4.4    Executive Benefit Plans. During the term of this Agreement, Executive is
entitled to participate in any employee benefit plans that may be made available
by the Company to its employees generally, including, but not limited to,
cafeteria plans and health, life, dental, or other insurance plans as may be in
effect and/or modified from time to time and in accordance with and subject to
the qualification requirements and the terms, conditions, and limitations
established from time to time for individual participation in such plans.
4.5    Paid Leave. Executive will be eligible to receive paid leave for vacation
and/or sick leave consistent with policies adopted by the Company from time to
time. Executive also will be entitled to all paid holidays given by the Company
to its employees generally. Scheduling and use of paid leave and, if applicable,
accrual of and compensation for unused paid leave, will be subject to the
Company’s policies and procedures, as modified from time to time.
4.6    Employee Perquisites. During the term of this Agreement, Executive is
entitled to participate in any employee perquisites that may be made available
by the Company to its employees generally, including but not limited to (i) gym
and wellness reimbursement of up to $50 per month; (ii) snacks, drinks and other
food policies as may be in effect from time to time; and (iii) tuition
reimbursement in pre-approved courses at pre-approved locations of up to $1,500
per semester or $3,000 per year. All perquisites and reimbursements referenced
in this Section 4.6 are subject to change or discontinuation at any time in
accordance with the normal business practices of the Company.
4.7    Deductions; Taxes. The Company shall have the right to deduct from the
compensation due to Executive under this Agreement any and all sums required for
Social Security, Medicare and other income withholding taxes and for any other
federal, state, or local tax or charge which may be hereafter enacted or
required by law as a charge on compensation of Executive. Neither the Company,
nor any of its subsidiaries, affiliates, members, officers, managers, employees,
or agents (a) has made any representation, assurance or guarantee to Executive
regarding the tax treatment of any compensation to be paid to Executive
hereunder; or (b) shall have any obligation or liability to indemnify, gross-up
or reimburse Executive for, or hold him or her harmless against, any taxes or
tax-related penalties or interest applicable to compensation earned by Executive
under this Agreement or otherwise, including without limitation any taxes
incurred under Internal Revenue Code (the “Code”) Sections 409A or 4999.
5.    Incentive Units. Nothing in this Agreement shall alter, limit, or void the
respective rights and obligations of the parties with regard to any grant of
incentive units to Executive under any Pluralsight Holdings, LLC Incentive Unit
Offer Letter (the “Incentive Unit Offer Letter”).
6.    Conflict of Interest. Executive will not become involved in a situation
which reasonably might create or appear to create a conflict of interest,
including but not limited to being connected directly or indirectly with any
business (as owner, officer, director, manager, participant, licensee,
consultant, shareholder, or the recipient of wages) which is involved with any
aspect of Executive’s duties or which is in direct or indirect competition with
the Company. Executive will report immediately any circumstances or situations
arising in the future that might involve Executive or appear to involve
Executive in a conflict of interest, including without



--------------------------------------------------------------------------------



limitation the reporting of gifts, entertainment, or any other personal favors
given to or received from anyone with whom the Company has or is likely to have
any business dealings which go beyond common courtesies usually associated with
accepted business practices.
7.    Termination. The employment of Executive hereunder shall be “at will” and
may be terminated at any time, for any or no reason, by either the Company or
Executive on thirty (30) days’ written notice to the other party.
Notwithstanding the foregoing, (i) the Company may terminate Executive’s
employment immediately and without prior notice for Cause (as defined below) or
at the Company’s sole discretion by providing Executive with pay in lieu of the
30-day notice period; and (ii) the Executive may terminate the employment
immediate and without prior notice for Good Reason (as defined below) and
satisfaction of the criteria set forth in the definition of Good Reason. In the
event Executive terminates this Agreement for any reason other than immediately
for Good Cause, then during the 30-day notice period, the Company may in its
sole discretion terminate Executive’s employment at any time, in which case all
obligations of the Company to Executive shall cease except as set forth in
Section 9 below.
8.    Certain Defined Terms. For purposes of this Agreement:
8.1    “Cause” shall mean (i) Executive’s willful conduct that is materially
injurious to the Company or any of its affiliates (whether monetary or
otherwise) or the commission of any other material act or omission involving
dishonesty with respect to the Company; (ii) Executive’s conviction of a felony
or of a misdemeanor involving a crime of moral turpitude; (iii) Executive’s
fraud, embezzlement, or misappropriation of any money, assets, or other property
of the Company; (iv) Executive’s insubordination or other willful refusal to
comply with any lawful request of the CEO or the Board, including without
limitation failure to cooperate in any investigation conducted and/or undertaken
by the Company that has reasonable and legitimate objectives; (v) Executive’s
material breach of any of his or her obligations, duties, or agreements to the
Company, including without limitation this Agreement or the Confidentiality
Agreement, which breach cannot be cured or, if capable of being cured, is not
cured within thirty (30) days after receipt of written notice of the need to
cure from the CEO, CFO, or General Counsel; (vi) Executive’s death; and/or (vii)
Executive’s Disability (as defined below).
8.2    “Disability” shall mean any physical or mental incapacitation that
results in Executive’s inability to perform substantially all of his or her
duties and responsibilities for the Company for a total of ninety (90)
consecutive working days, as determined in accordance with the Family and
Medical Leave Act, or an aggregate of one hundred eighty (180) working days
during any twelve-month period, as determined by the CEO in his or her good
faith judgment.
8.3    “Good Reason” shall mean (i) a material adverse change in Executive’s job
duties or authorities, including demotion or change in line of reporting,
without Executive’s advance written consent; (ii) a reduction in the Base Salary
without Executive’s advance written consent; and/or (iii) the Company’s material
breach of this Agreement. Notwithstanding the foregoing, any act or failure to
act by the Company shall not be deemed material unless the Company has failed to
cure such act or failure to act within thirty (30) days of the date that the
Company is provided written notice by Executive stating in reasonable detail the
grounds for



--------------------------------------------------------------------------------



Executive’s determination of such act or failure to act, and Executive resigns
from employment within thirty (30) days after the expiration of the Company’s
cure period.
9.    Effect of Termination.
9.1    Continuing Obligations. In the event Executive’s employment is terminated
for any reason, all obligations of the Company and Executive under this
Agreement shall cease, except that the terms of Section 10 and any other
provision which by its terms is so intended shall survive such termination. Upon
such termination, Executive or his or her estate (in the event of Executive’s
death) shall be entitled to receive any applicable compensation, benefits, and
reimbursements set forth in Section 4 through the date of termination. Executive
acknowledges that upon termination of Executive’s employment, Executive is
entitled to no other compensation, severance, or other benefits other than those
specifically set forth in this Agreement and in the Incentive Unit Offer Letter.
9.2    Termination Without Cause / For Good Reason. If the Company terminates
this Agreement without Cause, or if Executive terminates this Agreement for Good
Reason, then subject to Executive’s execution and delivery to the Company within
a time period specified by the Company after Executive’s effective date of
termination (“Termination Date”) of a separation agreement and release of all
claims (“Separation Agreement”) in a form acceptable to the Company and
Executive’s non-revocation of such Separation Agreement: (i) the Company shall
pay Executive severance pay in an amount equal to six (6) months of Executive’s
Base Salary in effect at that time, less applicable withholdings (“Severance
Payment”); and (ii) if Executive properly elects continuation coverage under the
Company’s group medical insurance plan pursuant to Sections 601 through 607 of
the Employee Retirement Income Security Act of 1974, as amended (“COBRA”), the
Company will pay that percentage of the premium for such medical plan coverage
which the Company bears for similarly situated active Company employees and
their enrolled family members immediately prior to the Termination Date through
the earlier of (a) six (6) months from the Termination Date; (b) the date
Executive first becomes eligible for coverage under any group health plan
maintained by another employer of Executive or his or her spouse; or (c) the
date such COBRA continuation coverage otherwise terminates as to Executive under
the provisions of the Company’s group medical insurance plan (“COBRA Coverage”).
Except as otherwise provided below, the Severance Payment shall be payable in
equal periodic installments in accordance with the Company’s payroll practices
and subject to withholding taxes on each regular payroll date of the Company
commencing on the applicable Severance Commencement Date and continuing through
the six month anniversary thereof (the “Severance Period”). The applicable
Severance Commencement Date shall be the first regularly scheduled Company
payroll date that is at least 45 days after the Executive’s Termination Date.
Collectively, the Severance Payment and COBRA Coverage shall be referred to
herein as the “Severance Benefits.”
9.2.1    Notwithstanding the foregoing, Executive shall be entitled to Severance
Benefits in accordance with this Section 9.2 only so long as Executive has not
breached any of the provisions of the Separation Agreement, the Confidentiality
Agreement, or Section 10 of this Agreement.



--------------------------------------------------------------------------------



9.2.2    Notwithstanding the foregoing, if any equity securities of the Company
or of any direct or indirect entity that is an affiliate of the Company is
“publicly traded” within the meaning of Code Section 409A(a)(2)(B) and Executive
is a “specified employee” (as defined in Treasury Regulation Section
1.409A-1(i)) at the time this Agreement is terminated, then subject to Section
9.2.3 below, any Severance Payments otherwise payable to Executive during the
first six months and one day following the date of his or her separation from
service pursuant to this Section 9.2.2 shall be deferred until the date that is
six months and one day following such separation from service, and if such
payments are required to be so deferred, the first payment shall be in an amount
equal to the total amount to which Executive would otherwise have been entitled
to during the period following the date of termination if the deferral had not
been required, less any portion of the Executive’s premium the Company paid on
his or her behalf for COBRA coverage as set forth above.
9.2.3    Notwithstanding Section 9.2.2, any portion of the Severance Payments
payable hereunder that do not exceed two times the lesser of (i) the sum of
Executive’s annualized compensation based on the Executive’s annual rate of pay
for the year immediately preceding the year of termination (or for the year of
termination if Executive’s employment with Company commenced in the year of
termination), adjusted for any increase in pay that was expected to continue
indefinitely if the termination had not occurred and (ii) the Code Section
401(a)(17) limit applicable in the year of termination, shall be treated as
separate benefits and payments for purposes of Code Section 409A, shall not be
subject to the six-month and one-day delay rule in Section 9.2.2, and shall be
paid as otherwise provided in Section 9.2
9.2.4    Notwithstanding the foregoing, the Severance Payment payable pursuant
to this Section 9.2 shall be reduced by the amount of any compensation Executive
earns with respect to any other employment during the Severance Period; provided
that Executive shall have no duty or obligation to seek other employment during
the Severance Period or otherwise mitigate damages hereunder. Notwithstanding
any other provision of this Agreement, if, following the termination of his or
her employment, Executive is entitled to payments or other benefits under this
Section 9.2, but the Company later determines that Cause with respect to
Executive exists or existed on, prior to, or after such termination of
Executive, then (i) Executive shall not be entitled to any Severance Benefits
pursuant to this Section 9.2, (ii) any and all Severance Benefits pursuant to
this Section 9.2 shall cease, and (iii) any Separation Payments previously paid
to Executive shall be returned immediately to the Company by Executive.
9.2.5    The Severance Benefits shall not constitute, and are not intended to
constitute, an employee welfare benefit plan, a welfare plan, an employee
pension benefit plan, a pension plan or any other plan under the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.
(ERISA).
9.3    Termination With Cause / Without Good Reason. If the Company terminates
this Agreement for Cause or if Executive terminates this Agreement without Good
Reason, then the Company shall pay Executive only his or her Base Salary due and
owing through the date of termination of employment and shall have no obligation
to pay any further sums to Executive other than Executive’s business expenses
that shall be reimbursed in



--------------------------------------------------------------------------------



accordance with Section 4.3 above or as otherwise required under the Incentive
Unit Offer Letter.
9.4    Return of Company Property. Upon ceasing employment with the Company for
any reason, Executive shall immediately return to the Company, and Executive
shall have absolutely no right to use, any equipment and/or tangible property
entrusted to Executive by the Company.
10.    Restrictive Covenants.
10.1    Acknowledgment. Executive acknowledges that (i) the Company has spent
substantial time, effort, and money to develop the Company’s goodwill;
recruitment and training of personnel, customer, author, and supplier relations;
Confidential Information (as that term is defined in the Confidentiality
Agreement); and its worldwide business in the educational technology and online
software development training industry (the “Training Industry”); (ii) the
Company’s customers, suppliers, authors, and independent contractors are and
shall remain the sole and exclusive customers, suppliers, authors, and
independent contractors of the Company; (iii) any new business or improvement in
customer, supplier, author, or independent contractor relations attributable to
Executive during Executive’s employment is for the sole benefit of the Company;
(iv) the Company has and will continue to make a significant investment in the
training and education of Executive, regardless of job title and department; (v)
Executive will render services to the Company that are special, unique, and
extraordinary; (vi) Executive’s efforts will contribute to the goodwill of the
Company; and (vii) Executive has the means to support Executive and Executive’s
dependents other than by engaging in the Training Industry as restricted herein.
10.2    Covenant Period. For purposes of this Agreement, the term “Covenant
Period” shall be defined as beginning on the earlier of the date of Executive’s
acceptance of an offer of employment with the Company or the Effective Date of
this Agreement and continuing for one (1) year from the date of termination of
Executive’s employment with the Company, whether Executive retires, resigns,
quits, is fired or discharged, or otherwise ceases employment with the Company.
10.3    Covenant Not to Compete. As a material term of this Agreement and to
protect the goodwill, the Confidential Information, and the business of the
Company, Executive agrees that during the Term of this Agreement, Executive does
not, and will not, have any relationship with any customer, supplier, or
independent contractor of the Company that is independent of Executive’s role as
an Executive of the Company, unless the Company has given its prior written
consent. Executive further agrees that during the Covenant Period, Executive
shall not, anywhere in the world which engages in the Training Industry, either
individually or on behalf of or with any Person, directly or indirectly (a)
compete with or against the Company or engage in any aspect of the Training
Business in competition with the Company; (b) directly or indirectly own,
manage, operate, control, be employed by, or provide management or consulting
services to any individual, firm, corporation, entity, or organization (each, a
“Person”) (other than the Company, or any affiliate of the Company, or as a
stockholder of less than 5% of the equities of a publicly traded corporation)
that competes with, or is a competitor of, the Company



--------------------------------------------------------------------------------



(“Competing Person”); (c) discuss the possibility of employment or other
relationship with any Competing Person; (d) render or provide any services to or
for any Competing Person; or (e) discuss or otherwise deal with any customer,
supplier, or independent contractor of the Company regarding the extent or
nature of the present or future business of any customer, supplier, or
independent contractor with the Company.
10.4    Reformation. The Company intends to restrict Executive under this
Agreement only to the extent necessary for the protection of the Company’s
legitimate business interests. The Company and Executive agree that the scope,
duration, and geographic area provisions are reasonable. In the event a court of
competent jurisdiction concludes that any provision of this Agreement is too
restrictive, such provision(s) shall nevertheless be valid and enforceable to
the fullest extent permitted by such court, and such provision(s) shall be
reformed to the maximum scope, time, or geographic limitations determined
appropriate by such court.
10.5    Remedies. The Company and Executive intend that the covenants of
Executive are separate and independent of any covenants of the Company in this
Agreement or elsewhere, and any breach by the Company shall not justify or
excuse any breach by Executive. In the event of an actual or threatened breach
of this Section 10, Executive specifically acknowledges that the Company will
suffer irreparable damage and other damages beyond those that can be calculated,
for which the Company has no adequate remedy at law. Executive therefore
acknowledges that the Company shall be entitled to ex parte injunctive relief,
both preliminary and permanent, immediately and permanently restraining
Executive from such continuing or threatened breach. Executive hereby expressly
waives any and all right to prior notice or to security in connection with
temporary injunctive relief on behalf of the Company and to security in
connection with permanent injunctive relief on behalf of the Company. Executive
shall also remain liable for any damages sustained by reason of any actual or
threatened breach by Executive of Sections 10. The exercise of one or more of
the rights or remedies provided by this Agreement or otherwise shall not
preclude the exercise of any other rights also provided.
11.    Rights of Other Persons. Executive shall not disclose to the Company, or
use in the performance of his or her work or responsibilities for the Company,
any proprietary or confidential information, any trade secret, or any other
intellectual property of (a) Executive, (b) any former employer of Executive, or
(c) any other Person, unless the Company has received written authorization from
Executive or such former employer or other Person and the Company has instructed
Executive in writing to do so. The provisions of this Section 11 are not
intended to create any rights as an intended or third-party beneficiary for any
third party.
12.    Executive’s Representations and Warranties. Executive acknowledges,
represents and warrants that the Recitals above are true and correct, and that
Executive has read and understands the terms of this Agreement and has had the
opportunity, if Executive so desires, to consult with independent legal counsel.
Executive further warrants and represents that Executive’s employment with the
Company will not conflict with or be constrained by any prior employment or
consulting agreement with any other Person, including but not limited to any
prior employer.



--------------------------------------------------------------------------------



13.    Subpoena; Court Order; Other Legal Requirement. If Executive is
requested, under the terms of a subpoena or order or other compulsory instrument
issued by or under the authority of a court or arbitrator(s) of competent
jurisdiction or by a governmental agency, or is advised in writing by counsel
for any such party that there is otherwise a legal obligation to disclose (i)
all or any part of the Confidential Information, (ii) the fact that the
Confidential Information has been made available to Executive, or (iii) any of
the terms, conditions, or other facts with respect to Executive’s employment
with the Company or the services provided by Executive to the Company, Executive
agrees to, at the Company’s expense: (1) provide the Company with prompt written
notice of the existence, terms, and circumstances surrounding such request or
requirement; (2) consult with the Company on the advisability of taking steps to
resist or narrow that request; (3) if disclosure of Confidential Information is
required, furnish only such portion of the Confidential Information as Executive
is advised in writing by Executive’s counsel is legally required to be
disclosed; and (4) cooperate with the Company, at the request of the Company and
at the Company’s expense, in its efforts to obtain an order excusing the
Confidential Information from disclosure, or an order or other reliable
assurance that confidential treatment will be accorded to that portion of the
Confidential Information that is required to be disclosed.
14.    Post-Employment Cooperation. During Executive’s employment and for a
period of two (2) years after the termination of Executive’s employment with the
Company for any reason, Executive, in good faith and using diligent efforts,
shall reasonably cooperate and assist the Company, at the Company’s sole cost
and expense, in any dispute, controversy, or litigation in which the Company may
be involved (excluding any such proceeding in which Executive is an adverse
party), including without limitation Executive’s participation in any court,
arbitration, or other proceedings, the giving of testimony, the signing of
affidavits or declarations, or such other reasonable cooperation and assistance
as the Company or counsel for the Company may reasonably request.
15.    Miscellaneous.
15.1    Severability. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any statute or
public policy, then only the portions of this Agreement which violate such
statute or public policy shall be stricken. All portions of this Agreement which
do not violate any statute or public policy shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms to give as much effect as possible to the intentions
of the parties under this Agreement.
15.2    Notices. Any notice required by this Agreement shall either be
hand-delivered or sent by registered or certified mail, return receipt
requested, to Executive’s residence or business address last known to the
Company and to the Company’s regular business address last known to Executive or
to such other address as a party may specify to the other in writing. Mailed
notices shall be deemed delivered three days after the date of mailing.
15.3    New Employer Notification. Following the termination of this Agreement,
Executive expressly consents to allow the Company to notify Executive’s



--------------------------------------------------------------------------------



subsequent employer(s) about the Company’s rights and Executive’s obligations
under this Agreement.
15.4    Governing Law and Mandatory Venue. This Agreement shall be governed by
the laws of the State of Utah without regard to any conflict of law provisions.
All claims or disputes arising hereunder or in any way relating to Executive’s
employment with the Company shall be subject to the exclusive jurisdiction of
the state or federal courts situated in Salt Lake County, State of Utah, and
each party hereby submits himself/herself/itself to the personal jurisdiction
and mandatory venue of such courts. If any party violates this provision and
files suit in another forum, the other party shall be entitled to anti-suit
injunctive relief in the state and federal courts situated in Salt Lake County,
State of Utah, enjoining the action in the improper forum.
15.5    Successors and Assigns. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Executive agrees that this includes, but
is not limited to, Section 10. This Agreement is for the unique personal
services of Executive, and Executive shall not be entitled to assign any of
Executive’s rights or obligations hereunder.
15.6    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof, and except as expressly stated herein, supersedes all prior
agreements and understandings with respect thereto. Notwithstanding any Utah
statutory or common law to the contrary, this Agreement can be amended or
modified only in a writing signed by Executive and the CEO, whether or not a
claimed modification is supported by separate consideration.
15.7    No Waiver. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time.
15.8    Headings. The headings herein contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.
15.9    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Facsimile, PDF or other
electronically delivered copies of signature pages to this Agreement shall be
treated between the parties as original signatures for all purposes.
15.10    Attorneys’ Fees. Notwithstanding any Utah statutory or common law to
the contrary, in the event of any action at law or in equity, whether relating
to this Agreement or to Executive’s employment with the Company or the
termination thereof, each party shall pay its/his/her own attorney’s fees
incurred in prosecuting or defending any such action and hereby waives any right
to seek attorney’s fees from the other party hereto.



--------------------------------------------------------------------------------



15.11    Code Section 409A. To the extent any payments under this Agreement are
subject to the provisions of Code Section 409A, it is intended that the
Agreement will comply fully with and meet all the requirements of Code Section
409A. Notwithstanding anything in this Agreement to the contrary, the Employee
acknowledges and agrees that neither the Company nor its subsidiaries,
affiliates, owners, directors, managers, officers or other agents makes or has
made any representation, warranty, covenant or commitment to the Employee
regarding the tax treatment of any compensation or other benefits provided to
the Employee, including without limitation any representation, warranty,
covenant or commitment relating to Code Section 409A. Neither the Company, nor
its subsidiaries, affiliates, owners, directors, managers, officers or other
agents, shall have any obligation or liability to reimburse or indemnify the
Employee for, or hold the Employee harmless against, any taxes imposed on the
Employee under the Code or otherwise.
16.    Waiver of Trial by Jury. The Company and Executive hereby irrevocably
waive any and all constitutional, statutory, and other rights to a trial by jury
in any and all actions or proceedings arising from or in any related to this
Agreement or to Executive’s employment with the Company, including without
limitation claims for breach of express or implied contract, discrimination,
termination in violation of public policy, whistleblowing, defamation, and
emotional distress.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


THE COMPANY:
 
 
PLURALSIGHT, LLC
 
 
By:
/s/ Aaron Skonnard
Its:
Chief Executive Officer
 
 
EXECUTIVE:
 
 
/s/ Nate Walkingshaw
Nate Walkingshaw




